Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 12-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20190261186 with foreign priority date 10/31/2016 herein as XU ‘186) in view of XU et al. (US 20190281503 with PCT/CN2016/107153 filed on 11/24/2016 here in as XU ‘503) and ADJAKPLE et al. (US 20200267753 with supported by provisional 62410049 filed on 10/19/2016).

Regarding claims 1, 16, 18, XU et al. (US 20190261186 with foreign priority date 10/31/2016) teaches a first device comprising: 
at least one processor configured to:
(par. 94, 103, setting of bandwidth or frequency resource), and a second use setting of at least one network resource of a plurality of network resources by a logical network deployed on a physical network (par. 91-94, 102, 103, 106, 108, 109, the first management unit determine requirement information of a subnet that form a network slice that is physically or logically isolated from each other based on different requirement as in par. 3); and 
a request that requests another device to determine a use setting of a resource that is not determined on a basis of a determination result by the determination unit (par. 106, 114, 117, the first management unit determine sends the requirement information of the two subnets to a corresponding second management unit).
However, XU ‘186 does not teach determine one of a first use setting, or a second use setting; send a request to a second device to determine one of the first use setting or the second used setting that is not determined by the at least one processor. 
determine, in a case where a specific condition is satisfied, a change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource, and
request the second device to determine the change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource that is not determined by the at least one processor.




But, XU et al. (US 20190281503) in a similar or same field of endeavor teaches a determination unit configured to determine one of a first use setting, or a second use setting (par. 81, 82, 85, 86, 106, 110, 125, a latency, a success rate, bandwidth, coverage, a traffic model, or the like… a maximum latency, maximum bandwidth, or the like); a request unit configured to send a request to a second device to determine one of the first use setting or the second used setting that is not determined by the at least one processor (par. 85, 86, 106, 110, 125, 126, when the requirement information of the first network resource carried in the third management request does not include instance information of the first network resource; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate). 
determine, in a case where a specific condition is satisfied, a change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource (par. 81, 82, 85, 86, 125, 126, After receiving the negotiation request, the RAN-Domain-O determines new allocation suggestions based on a network running status of the RAN-Domain-O itself, and returns the new allocation suggestions to the first management unit; based on the network running status, required send new allocation suggestion (change of one of the use setting) for requirement (a maximum latency, maximum bandwidth, or the like.)), and
(par. 81, 82, 85, 86, 125, 126, After receiving the negotiation request, the CN-Domain-O or RAN-Domain-O determines new allocation suggestions based on a network running status of the CN-Domain-O or RAN-Domain-O itself, and returns the new allocation suggestions to the first management unit; based on the network running status, required send new allocation suggestion (change of one of the use setting) for requirement (a maximum latency, maximum bandwidth, or the like.); the negotiation request including latency and call drop rate for the RAN-Domain-O or CN-Domain-O; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU ’503 in the system of XU ‘186 to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 
However, XU ‘186 does not explicitly teach use setting of at least one frequency resource of a plurality of frequency resources by a wireless communication device and a second use setting of at least one network resource of a plurality of network resources  
	But, ADJAKPLE et al. (US 20200267753) in a similar or same field of endeavor teaches use setting of a frequency resource by a wireless communication device (par. 109, 138, 206, allocating resources to UEs in resource block pairs corresponding to a time-frequency unit) and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device (par. 74, 118, 121, network slice composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases that are configured for a UE and where core network slices are associated with RAN network slices).
	
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ADJAKPLE in the system of XU ‘186 and XU ’503 to allocating the resource for the UE for wireless communication.
The motivation would have been to provide priority to allocating the resource and provide quality of service. 


Regarding claims 9, 17, 19, XU ‘186 teaches a first device comprising: 
at least one processor (second management unit) configured to acquire first information indicates a first determination result of one of a first use setting of at least one frequency resource of a plurality of frequency resources (par. 94, 103, network slice indicating setting of bandwidth or frequency resource), and a second use setting of at least one network resource of a plurality of network resources by a logical network deployed on a physical network (par. 91-94, 102, 103, 106, 108, 109, a network slice that is physically or logically isolated from each other based on different requirement as in par. 3; par. 106, 115, the second management unit determine receives the requirement information of the two subnets), wherein the first information is acquired from a second device communicatively coupled with the first device (fig. 2, 4); and 
determine a use setting of a resource that is not determined via the determination result based on the acquired first information (par. 106, 114, 117, the requirement information of the two subnets to a corresponding second management unit that is not determined by the first management unit).
However, XU ‘186 does not teach to acquire first information, or second information; determine one of the first use setting or the second use setting that is not determined;
determine a change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource that is not determined via a second determination result received from the second device.

But, XU et al. (US 20190281503) in a similar or same field of endeavor teaches to acquire first information, or second information (par. 81, 82, 85, 86, 106, 110, 125, a latency, a success rate, bandwidth, coverage, a traffic model, or the like… a maximum latency, maximum bandwidth, or the like); determine one of the first use (par. 85, 86, 106, 110, 125, 126, when the requirement information of the first network resource carried in the third management request does not include instance information of the first network resource; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate);
determine a change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource that is not determined via a second determination result received from the second device (par. 81, 82, 85, 86, 125, 126, After receiving the negotiation request, the CN-Domain-O or RAN-Domain-O determines new allocation suggestions based on a network running status of the CN-Domain-O or RAN-Domain-O itself, and returns the new allocation suggestions to the first management unit; based on the network running status, required send new allocation suggestion (change of one of the use setting) for requirement (a maximum latency, maximum bandwidth, or the like.); the negotiation request including latency and call drop rate for the RAN-Domain-O or CN-Domain-O; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate).


Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by XU ’503 in the system of XU ‘186 to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 
However, XU ‘186 does not explicitly teach use setting of a frequency resource by a wireless communication device and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device.
	But, ADJAKPLE et al. (US 20200267753) in a similar or same field of endeavor teaches use setting of a frequency resource by a wireless communication device (par. 109, 138, 206, allocating resources to UEs in resource block pairs corresponding to a time-frequency unit) and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device (par. 74, 118, 121, network slice composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases that are configured for a UE and where core network slices are associated with RAN network slices).
	
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 12, XU ‘186 does not teach the first device according to claim 9, wherein the logical network is associated with each frequency used by the wireless communication device.
	But, ADJAKPLE teaches wherein the logical network is associated with each frequency used by the wireless communication device (par. 121, RBs are specific to each network slice configured for a UE, which RB as being Resource-block pairs correspond to a time-frequency unit of 1 ms times 180 kHz in par. 109).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ADJAKPLE in the system of XU ‘186 and XU ’503 to allocating the resource for the UE for wireless communication.
The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 13, XU ‘186 does not teach the first device according to claim 9, wherein a plurality of frequencies used by the wireless communication device is associated with the logical network.
(par. 4, the specific logical channel is the only logical channel allocated with the resources. The grant of resources may indicate a physical resource block that is defined by…a frequency domain; par. 74, a network slice may be composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ADJAKPLE in the system of XU ‘186 and XU ’503 to allocating the resource for the UE for wireless communication.
The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 14, XU ‘186 does not teach the first device according to claim 9, wherein a plurality of the wireless communication devices is associated with the logical network.
But, ADJAKPLE in a similar or same field of endeavor teaches wherein a plurality of the wireless communication devices is associated with the logical network (par. 74, A network slice may be composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases…terminals (UEs) can be directed to selected slices based on subscriptions or terminal types).

The motivation would have been to provide priority to allocating the resource and provide quality of service. 

Regarding claim 15, XU ‘186 teaches the first device according to claim 9, wherein the at least one processor is further configured to generate second information which comprises association information that indicates an association of the wireless communication device with at least one of the determined first use setting of the frequency resource, or the determined second use setting of the network resource (par. 117, subnet identifier with the network slice identifier and associates the subnet identifier with the network slice identifier for RAN resource and CN resource).

Regarding claim 21, XU ‘186 teaches the first device according to claim 9, wherein the at least one processor is further configured to determine the second use setting of the at least one network resource based on at least one of infrastructure information, license information or information associated with the wireless communication service (par. 94, 103, setting of bandwidth or frequency resource associated with device).


s 2-7, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20190261186 with foreign priority date 10/31/2016 herein as XU ‘186), XU et al. (US 20190281503 with PCT/CN2016/107153 filed on 11/24/2016 here in as XU ‘503), and ADJAKPLE et al. (US 20200267753 with supported by provisional 62410049 filed on 10/19/2016) as applied to claims 1, 9 above, and further in view of HOFFMANN (US 20200213992 with PCT filed on 02/03/2017).

Regarding claim 2, XU ‘186 does not explicitly teach the first device according to claim 1, wherein the at least one processor is further configured to transmit first information, that indicates the determined to transmit first use setting of the at least one frequency resource, to the second device.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the at least one processor is further configured to transmit first information, that indicates the determined to transmit first use setting of the at least one frequency resource, to the second device (par. 163, 166, 187, 197, “the core/HPLMN knowing…the candidate resources of the RAN/VPLMN…determines/calculates the best combination of an own candidate resource and a candidate resource of the RAN/VPLMN in order to fulfil the requirement of the UE”, which indicating the core (second devices) receives information regarding the resource allocated by the RAN (first device)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU ‘186, XU ’503, and ADJAKPLE to allocating the resource in series.


Regarding claim 3, XU ‘186 does not explicitly teach the first device according to claim 2, wherein the at least one processor is further configured to transmit second information that indicates the wireless communication service provided in association with the first information to the second device.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the at least one processor is further configured to transmit second information that indicates the wireless communication service provided in association with the first information to the second device (par. 200).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU ‘186, XU ’503, and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 4, XU ‘186 does not teach the first device according to claim 2, wherein the at least one processor is further configured to acquire third information that indicates the at least one frequency resource that can be used by the wireless communication device from a frequency monitor database.
(table 2, par. 156, 157, 162, 184, 229, 264).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU ‘186, XU ’503, and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 5, XU ‘186 does not explicitly teach the device according to claim 1, wherein the at least one processor is further configured to transmit first information that indicates the second use setting of the determined at least one network resource to the second device.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the at least one processor is further configured to transmit first information that indicates the second use setting of the determined at least one network resource to the second device (par. 163, 166, 187, 197, “the core/HPLMN knowing…the candidate resources of the RAN/VPLMN…determines/calculates the best combination of an own candidate resource and a candidate resource of the RAN/VPLMN in order to fulfil the requirement of the UE”, which indicating the core (second devices) receives information regarding the resource allocated by the RAN (first device)).

The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 6, XU ‘186 does not explicitly teach the device according to claim 5, wherein the at least one processor transmits the information indicating the use setting of the network resource determined and the information indicating the wireless communication device in association with each other to the another device.

But, HOFFMAN in a similar or same field of endeavor teaches wherein the at least one processor transmits the information indicating the use setting of the network resource determined and the information indicating the wireless communication device in association with each other to the another device (par. 200).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU ‘186, XU ’503, and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 


Regarding claim 7, XU ‘186 does not explicitly teach the device according to claim 6, wherein the at least one processor transmits, to the another device, information indicating the use setting of the frequency resource recommended.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the at least one processor transmits, to the another device, information indicating the use setting of the frequency resource recommended (par. 200).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU ‘186, XU ’503 and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 22, XU ‘186 does not teach the first device according to claim 21, wherein the infrastructure information comprises at least one of an installation position of the wireless communication device, authentication information associated with the wireless communication device, wireless interface information associated with a wireless interface mounted on the wireless communication device, or corresponding frequency information which indicates a frequency usable by the wireless communication device.
But, HOFFMAN in a similar or same field of endeavor teaches wherein the infrastructure information comprises at least one of an installation position of the (table 2, par. 156, 157, 162, 184, 229, 264, frequency usable by the devices).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HOFFMAN in the system of XU ‘186, XU ’503, and ADJAKPLE to allocating the resource in series.
The motivation would have been to meet end to end requirement given different of networks. 

Regarding claim 23, XU ‘186 does not teach the first device according to claim 1, wherein the at least processor inquires a frequency monitor database for information related to an available frequency based on transmission of infrastructure information and license information acquired from a communication carrier device.
wherein the at least processor inquires a frequency monitor database for information related to an available frequency based on transmission of infrastructure information and license information acquired from a communication carrier device (table 2, par. 93, 141-150, 190, 193, vendor specific extensions, priority indicating to licensed information, bandwidth and delay indicating infrastructure information).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to meet end to end requirement given different of networks. 


Claims 10, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 20190261186 with foreign priority date 10/31/2016), XU et al. (US 20190281503 with PCT/CN2016/107153 filed on 11/24/2016 here in as XU ‘503), and ADJAKPLE et al. (US 20200267753 with supported by provisional 62410049 filed on 10/19/2016) as applied to claims 1, 9 above, and further in view of LI et al. (US 20170367110 as supported by provisional 62350550 filed on 06/15/2016).

Regarding claim 10, XU ‘186 does not explicitly teach the first device according to claim 9, wherein the at least one processor is further configured to determine an amount of the at least one frequency resource of the plurality of the frequency resources or the at least one network resource of the plurality of the network resources that is used to provide a wireless communication service by the wireless communication device.
But, LI teaches wherein the at least one processor is further configured to determine an amount of the at least one frequency resource of the plurality of the frequency resources or the at least one network resource of the plurality of the network resources that is used to provide a wireless communication service by the wireless (par. 71, each sub-band 602a and 604a is a RAN slice optimized for a specific type of device or service).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of XU ‘186, XU ’503 and ADJAKPLE to set resource.
The motivation would have been to provide high reliable and low latency tolerant. 

Regarding claims 11, XU ‘186 does not explicitly teach the first device according to claim 9, wherein the at least one processor is further configured to determine an estimated value of a number of terminals that is accommodated by one of the wireless communication device or the logical network.
But, LI in a similar or same field of endeavor teaches wherein the at least one processor is further configured to determine an estimated value of a number of terminals that is accommodated by one of the wireless communication device or the logical network (par. 93, If the code book is not large enough to cover vast numbers of UEs such as mMTC devices).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of XU ‘186, XU ’503, and ADJAKPLE to set resource.
The motivation would have been to provide high reliable and low latency tolerant. 

Regarding claim 20, XU ‘186 does not explicitly teach the first device according to claim 11, wherein the at least one processor is further configured to determine the 
But, LI in a similar or same field of endeavor teaches wherein the at least one processor is further configured to determine the first use setting of the at least one frequency resource based on the determined estimated value of the number of terminals that is accommodated by one of the wireless communication device or the logical network (par. 93, If the code book is not large enough to cover vast numbers of UEs such as mMTC devices; par. 98, 99, The multi-user orthogonality is realized by the orthogonal code book design… multi-user orthogonality and contention management is implemented by reusing the code, sequence, or inter-leaver patterns in time, frequency, and space).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LI in the system of XU ‘186, XU ’503, and ADJAKPLE to set resource.
The motivation would have been to provide high reliable and low latency tolerant. 


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/26/2022